Title: Archibald Stuart to Thomas Jefferson, 28 March 1811
From: Stuart, Archibald
To: Jefferson, Thomas


          
            Dear Sir
            Staunton 28th March 1811
          
           On the receipt of your favor enclosing a letter to Mr Derieux I requested the mail carrier to enqure for him as he passed through the Neighbourhood where he formerly resided—He informed Me he had seen Mr Ds Daughter who informed him her father had removed to N.C. but could not say to what part of the State—She Promised If possible to ascertain the Place of his residence & gave give me information of it, since which I have not heard from her—The letter is now returned agreeable to your request—
          I rejoice at the Changes which I trust have taken place in the English Cabinet as they will probably relieve us from our Present embarrassing situation
          I am Dr Sir
          
            yrs very affectionately
            
 Archd Stuart
 
          
        